DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-64 are cancelled. Therefore, claims 65-92 are currently pending in this application. 
Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on February 16, 2021, is compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tom Hunter, on February 04, 2022.
The application has been amended as follows: 
In claims 84-90 and 92, line 1, please, 
Delete, “The oral preparation” and insert ---The method ---

Reasons for Allowance 
The present invention is drawn to a method of reducing epileptiform activity in a brain using medium chain fatty acid esters of betahydroxybutyrate products depicted in claim 65.  The methods of the instant claims are novel and non-obvious over the prior art. The closest prior art is US Patent No. 8,642,654 B2 which discloses a method of treating diseases associated with elevated plasma levels of free fatty acids using  products of Formula, 
    PNG
    media_image1.png
    53
    163
    media_image1.png
    Greyscale
.  However, US Patent No. 8,642,654 B2 fail to disclose or suggest the modifications necessary to arrive at Applicant's claimed methods of using the products. None of the published methods anticipated, or rendered obvious, the methods as described in this application. 
Therefore, claims 65-92 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626